Dear Mayor Tillman:
You advise this office that you hold part-time and unclassified state employment with the Department of Public Safety and Corrections, in the division of Probation and Parole. You ask this office to advise if the provisions of the Louisiana Dual Officeholding and Dual Employment Law, La.R.S. 42:61 et seq., prohibit you from holding at the same time the local elective office of mayor of the Village of Heflin.
In a dual officeholding analysis, the positions proposed to be held must first be categorized under the dual officeholding definitions provided in La.R.S. 42:62. Here, an employee of the Department of Public Safety and Corrections, an executive branch agency pursuant to La.R.S.36:4(8), 1 holds employment in the *Page 2 
executive branch of state government, while the mayor of a municipality holds local elective office.2 This particular combination of positions may not be held together under La.R.S. 42:63(D) which states, in pertinent part:
D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state. . .
[Emphasis added].
As noted, La.R.S. 42:63(D) initially prohibits you from holding local elective office while employed with the Department of Public Safety and Corrections as the latter position is considered "employment in the government of this state" under the statute. However, you advise this office that you are mayor of a municipality which has a population of less than six thousand five hundred. This additional fact makes the following exemption of La.R.S. 42:66(N) here applicable:
N. Nothing in this Part shall be construed to prohibit a person holding employment in the government of the state from holding at the same time an elective office in the government of a municipality of this state with a population of less than six thousand five hundred according to the 1990 federal decennial census . . . *Page 3 
The Village of Heflin had a population of 245 according to the 2000 federal decennial census.3 Because the Village of Heflin is a municipality with a population of less than six thousand five hundred according to the last reported federal decennial census, it is the opinion of this office that La.R.S. 42:66(N) exempts you from the prohibition of La.R.S. 42:63(D), which would otherwise prevent you from holding local elective office and state employment with the department of public safety. In other words, because La.R.S. 42:66(N) applies, it is the opinion of this office that the dual officeholding law would not prohibit you from holding at the same time employment with the state and the elective office of mayor.
Finally, this opinion is limited to an examination of state law regulating dual officeholding and employment. Ethical concerns or situations involving conflicts of interest are resolved by the Louisiana State Board of Ethics. The Board renders advisory opinions regarding the Louisiana Code of Governmental Ethics, La.R.S. 42:1111, et seq. The mailing address for the Louisiana State Board of Ethics is P.O. Box 4368, Baton Rouge, Louisiana 70821, phone 225-219-5600.
We hope the foregoing is helpful to you. Should you have other questions with which we may provide assistance, please contact this office.
Very truly yours,
JAMES D. "BUDDY" CALDWELL
ATTORNEY GENERAL
BY: __________________________
KERRY L. KILPATRICK
ASSISTANT ATTORNEY GENERAL
KLK:arg
1 La.R.S. 36:4 provides, in pertinent part:
§ 4. Structure of executive branch of state government
A. In accordance with the provisions of Article IV, Section 1 and Article XIV, Section 6 of the Constitution of Louisiana, all offices, boards, commissions, agencies, and instrumentalities of the executive branch of state government, whether constitutional or statutory, and/or their functions, powers, duties, and responsibilities shall be allocated, either in the Act by which this Title was created or by legislation enacted subsequent thereto, within the departments listed in this Section, except as provided in Subsections B and C of this Section, and in order to comply with this constitutional mandate, the agencies of the executive branch of state government hereinafter enumerated, whether heretofore created by the constitution or by statute, and/or their functions, powers, duties, and responsibilities are allocated, in the manner hereinafter set forth in this Title, within the following designated departments:
                                   *****
(8) Department of Public Safety and Corrections.
2 La.R.S. 42:62(1), (3) and (6) provide, in pertinent part:
(1) "Elective office" means any position which is established or authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof, which is not a political party office and which is filled by vote of the citizens of this state or of a political subdivision thereof.
                                   * * *
(2) "Employment" means any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof.
                                   * * *
(6) The executive branch of state government includes the following named officers and all other officers, agents, employees, or other persons holding or exercising an employment with them, namely, the governor; lieutenant governor; secretary of state; attorney general; treasurer; commissioner of agriculture; commissioner of insurance; superintendent of education; members of the State Civil Service Commission, the Public Service Commission, the Board of Regents, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the State Board of Elementary and Secondary Education, the Board of Trustees for State Colleges and Universities and the State Bond Commission. The executive branch shall also include the officers, members, agents, and employees of any department, office, agency, instrumentality, board, commission, or other entity created by the constitution or by law whose functions are not primarily legislative, judicial, or local in nature or operation.
3 See the U.S. Census Bureau website, www.census.gov.